NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

JUAN A. REYES,                 :
                               :    CIV. NO. 19-20664 (RMB-JS)
                 Plaintiff     :
                               :
     v.                        :         OPINION
                               :
WARDEN DAVID KELSEY, et al.,   :
                               :
                 Defendants    :

BUMB, DISTRICT JUDGE

     Plaintiff Juan A. Reyes, a pretrial detainee confined in

Atlantic County Justice Facility (“ACJF”), filed this civil rights

action on November 25, 2019. (Compl., ECF No. 1.) Plaintiff

submitted an application to proceed in forma pauperis (“IFP”) under

28 U.S.C. § 1915. (IFP App., ECF No. 1-1). 28 U.S.C. § 1915(a)

provides, in relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement … of any suit … without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          … without prepayment of fees … in addition to
          filing the affidavit filed under paragraph
          (1), shall submit a certified copy of the
          trust fund account statement (or institutional
          equivalent) for the prisoner for the 6-month
            period immediately preceding the filing of the
            complaint or notice of appeal, obtained from
            the appropriate official of each prison at
            which the prisoner is or was confined.

Plaintiff did not submit a certified copy of his trust fund account

statement for the 6-month period immediately preceding the filing

of the complaint, as required by statute.

     The    Court   will   administratively        terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted    IFP   status,   he   must   pay   the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).




1U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

            Except as otherwise directed by the Court, the
            Clerk shall not be required to enter any suit,
            file any paper, issue any process or render
            any other service for which a fee is
            prescribed by statute or by the Judicial
            Conference of the United States, nor shall the
            Marshal be required to serve the same or
            perform any service, unless the fee therefor
            is paid in advance. The Clerk shall receive
            any such papers in accordance with L.Civ.R.
            5.1(f).


                                       2
For the reasons discussed below, the Court would dismiss the

complaint without prejudice upon conclusive screening.

I.   Sua Sponte Dismissal

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such

relief.2

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however    inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                 4
a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      The defendants to this lawsuit are Warden David Kelsey of the

Atlantic County Justice Facility, the Atlantic County Freeholders,

and Aramark. Plaintiff alleges the food served to inmates, provided

by Aramark, is high in sugar and sodium, which is detrimental to

Plaintiff’s health because he has high blood pressure and high

cholesterol. He alleges that Warden Kelsey stocks the inmate store

with similarly high sodium and high sugar foods, and that he has

created fraudulent menus. As to Aramark, Plaintiff alleges he is

on a cardiac diet, and Aramark substitutes his food with food

paste, processed meats and nutritionally lacking starches. He

further alleges that Aramark orders inmates who work in food

services to water down foods and to use expired bread scraps as

fillers.

      B.   Due Process Claim

      Plaintiff,   as   a   pretrial       detainee,   brings   a   Fourteenth

Amendment due process claim under 42 U.S.C. § 1983, which provides,

in relevant part:
                                       5
          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     The Fourteenth Amendment’s Due Process Clause governs the

conditions of confinement for pretrial detainees. Bell v. Wolfish,

441 U.S. 520, 535 (1979); Hubbard v. Taylor, 399 F.3d 150, 166 (3d

Cir. 2005). The Constitution requires that inmates be provided

with basic human needs, including a diet that provides “adequate

nutrition.” Duran v. Merline, 923 F. Supp. 2d 702, 719-20 (D.N.J.

2013). A prison diet violates the Constitution where it poses an

“immediate danger to the health and wellbeing of the inmates who

consume it[.]” Alpheaus v. Camden Cty. Corr. Facility, No. 17-

0180, 2017 WL 2363001, at *10 (D.N.J. May 31, 2017) (quoting Duran,

923 F. Supp. 2d at 720).
                                 6
      “Objectively, ‘[w]hether the deprivation of food falls below

this [constitutional] threshold depends on the amount and duration

of the deprivation.’” Duran, 932 F. Supp. 2d at 720 (quoting Berry

v. Brady, 192 F.3d 504, 507 (5th Cir. 1999)). Furthermore, prison

officials may not be held liable for violating an inmate’s right

to adequate nutrition unless the inmate shows that the officials

acted with a sufficiently culpable state of mind. Stevenson v.

Carroll, 495 F.3d 62, 68 (3d Cir. 2007), cert. denied, 552 U.S.

1180 (2008) (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)

(“Unconstitutional punishment typically includes both objective

and   subjective   components.”)   An   inference   of   the   subjective

element of the Fourteenth Amendment conditions of confinement

claim is permitted when the condition “is not rationally related

to a legitimate non-punitive government purpose, or when the

restriction is excessive in light of that purpose.” Id. (quoting

Rapier v. Harris, 172 F.3d 999, 1005 (7th Cir. 1999)).

      Here, Plaintiff has not alleged the duration of time that he

has been subjected to nutritionally lacking food containing high

sodium and high sugar, which is pertinent to whether his diet poses

an immediate threat to his health. Additionally, Plaintiff has not

alleged who prescribed his cardiac diet, when it was prescribed

and what that diet required that was not provided to him. Most

importantly, Plaintiff has not alleged facts showing that Warden
                                   7
Kelsey knew that his cardiac diet was not followed. The allegation

that   Warden   Kelsey   created     a       false    menu,    without    more,   is

insufficient     to   establish      his       deliberate       indifference       to

Plaintiff’s health. For these reasons, the Court would dismiss the

claim against Warden Kelsey without prejudice upon conclusive

screening.

       Plaintiff’s    claims   for   relief          against   Aramark     and    the

Atlantic     County   Freeholders    are        also    deficient.       Under    the

Fourteenth Amendment, Plaintiff must allege facts showing that

Aramark and the Atlantic County Freeholders had a custom or policy

of serving such inadequate or insufficient food that it amounted

to “punishment” in violation of the Fourteenth Amendment’s Due

Process Clause. Bell, 441 U.S. at 535; Natale v. Camden County

Correctional Facility, 318 F.3d 575, 583 (2003) (for government

contractor to be liable, it must have had a custom or policy that

caused the constitutional violation); Mora v. Camden Cnty., Civ.

No. 09–4183, 2010 WL 2560680, *8 (D.N.J. June 21, 2010) (applying

Bell to claim of inadequate nutrition); Duran, 923 F. Supp. 2d at

719 (same).

       Plaintiff alleges Aramark had a custom of providing food

lacking nutritional value that was inconsistent with his cardiac

diet, and that Aramark ordered inmates to water down food and use

expired fillers. Plaintiff, however, has not pled facts showing
                                         8
that Aramark was aware of his cardiac diet. Furthermore, Plaintiff

has not alleged that Aramark was deliberately indifferent to an

immediate danger to his health because he has not alleged the

duration of time that he was subjected to a high sodium, high sugar

diet that was contrary to his prescribed cardiac diet. See Davis

v. Yates, Civ. No. 15-6943(KM)(JBC), 2020 WL 526129, at *8 (D.N.J.

Feb. 3, 2020) (quoting Carson v. New Jersey Dep’t of Corr., Civ.

No.   16-5163,   2019   WL   2137364,   at   *4   (D.N.J.   May   16,   2019)

(requiring deliberate indifference to establish subjective element

of Fourteenth Amendment conditions of confinement claim). As such,

the Court would dismiss the Fourteenth Amendment claims against

Aramark and the Atlantic County Freeholders without prejudice upon

conclusive screening pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). If Plaintiff wishes his complaint to surviving screening

for failure to state a claim, he should file an amended complaint

pleading additional facts to support his claims.

III. CONCLUSION

      For the reasons stated above, the Court will administratively

terminate this action. An appropriate Order follows.


DATE: March 4, 2020
                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge



                                    9
